Citation Nr: 0308376	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with arthritis in the sacroiliac joint, current rated as 20 
percent disabling.

2.  Entitlement to an increased rating for snapping 
iliotibial band syndrome of the right hip, current rated as 
10 percent disabling.

3.  Entitlement to an increased rating for snapping 
iliotibial band syndrome of the left hip, current rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claims for an increased rating.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Neither the pre-amendment nor the amended version of the 
intervertebral disc syndrome regulations are more favorable 
to this veteran's claim and both will be considered as 
applicable.

3.  The veteran's back disability is currently manifested by 
subjective complaints of continuous pain, limitation of 
motion, buckling of his knees, and numbness of the thighs.

4.  Current objective findings of the veteran's back 
disability include antalgic gait, limitation of motion, 5/5 
motor strength, negative straight leg raises, and no pain on 
palpation.  X-rays show spondylolysis at L-5.

5.  There is no evidence of incapacitating episodes of 
intervertebral disc disease with a total duration of at least 
six weeks, or combined orthopedic or neurological symptoms 
warranting a higher evaluation.

6.  There is no evidence of snapping in the right hip or knee 
region.  

7.  There is no evidence of snapping in the left hip and 
"minimal" functional impairment.

8.  X-rays show normal sacroiliac joints without sacroiliac 
or S-1 arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back strain with arthritis in the sacroiliac joint 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-5010, 
5289, 5292, 5293, 5295 (2002) (as amended by 67 Fed. Reg. 
54,345 (Aug. 22, 2002)).

2.  The criteria for an evaluation in excess of 10 percent 
for snapping iliotibial band syndrome of the right hip have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5003-5010, 5024, 5255 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for snapping iliotibial band syndrome of the left hip have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5003-5010, 5024, 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under DC 5257 can also be compensated 
under DC 5003 and vice versa.

I.  Entitlement to an Increased Rating for Low Back Strain 
with Arthritis

The RO has rated the veteran's low back disability under DC 
5010-5295 (arthritis/lumbosacral strain).  The Board will 
also consider DCs 5289, 5292, and 5293 for lumbar ankylosis, 
limitation of motion of the lumbar spine, and intervertebral 
disc syndrome.  

After the veteran filed his claim for an increased rating, 
the applicable rating criteria for intervertebral disc 
disease, 38 C.F.R. § 4.72, DC 5293, were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the pre-amendment 
regulation, to include separately applying the pre-amendment 
and amended versions to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

After a review of the medical evidence, the Board finds that 
a higher rating is not warranted at this time.  To that end, 
the Board places significant probative value on the most 
recent VA examination report dated in February 2002.  First, 
the Board notes that the evidence does not support a finding 
of ankylosis of the lumbar spine (defined as stiffening or 
fixation of a joint).  The examiner characterized the 
limitation of motion of the veteran's back as "moderate 
limitation."  This is also supported by an August 1998 VA 
examination report which showed range of motion of forward 
bending to 70 degrees, full lateral flexion and rotation of 
the lumbar spine, and 10 degrees of backward extension.  As 
the evidence does not show ankylosis of the lumbar spine, 
there is no basis under DC 5289 for a compensable rating.

Next, a 20 percent evaluation will be assigned under DC 5292 
for "moderate" limitation of motion; while a 40 percent 
evaluation requires "severe" limitation of motion.  As 
noted above, the February 2002 examiner characterized the 
limitation of motion in the most recent VA examination as 
"moderate," which is consistent with a 20 percent rating 
but no more.  This finding is also supported by the August 
1998 VA examination which showed some limitation of motion as 
evidence by forward flexion to 70 degrees (90 degrees is 
considered anatomically normal), normal flexion, and 10 
degrees of backward extension (with 30 degrees considered 
anatomically normal).  While limitation of motion is shown, 
it does not rise to the level of "severe" as anticipated in 
the regulations.

Next, a 40 percent rating under either the pre-amendment or 
amended version of DC 5293 is not warranted.  First, there is 
no evidence of severe, recurring intervertebral disc 
syndrome.  Specifically, the most recent examination 
reflected that the veteran was able to stand on his heels and 
toes without difficulty, had 5/5 strength with good bulk and 
normal tone in the lower extremities, straight leg raises 
were negative, there was no palpable or percussion tenderness 
over the spine area, reflexes were 2+ and symmetric, and 
sensory examination was normal to light touch, vibratory, 
pain and position.  Similarly, the August 1998 VA examination 
showed normal heel-to-toe walk, squat, and rise, negative 
straight leg raises, no sciatic nerve tenderness or muscle 
spasm, and a normal gait.  As there is no evidence of 
"severe" intervertebral disc syndrome, there is no basis 
for a higher rating under DC 5293 under the pre-amendment 
regulations.

Next, the amended regulations provide for a 40 percent rating 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  In this case, there is no evidence that the veteran 
has experienced acute signs and symptoms due to 
intervertebral disc syndrome that required bedrest and 
treatment by a physician during the time the claim has been 
on appeal.  While outpatient treatment records show on-going 
complaints of back pain and treatment with analgesics, the 
veteran did not appear to be limited from working full-time, 
and was routinely followed-up at the clinic every three to 
six months.  Therefore, there is no indication that he was 
either confined to bed or that he received acute treatment by 
a physician.  Further, a neuromuscular electrodiagnostic 
report of the lower extremities dated in February 2002 was 
normal, indicating no chronic neurological manifestations.  
Therefore, there is no evidence that the veteran is entitled 
to a higher rating under the amended regulations.

Next, a higher rating is not warranted under DC 5295 because 
there is no evidence of severe lumbosacral strain.  In the 
most recent VA examination, there was no indication of 
listing of the whole spine, "marked" limitation of forward 
bending, loss of lateral motion, or narrowing or irregularity 
of the joint space.  As noted above, motor examination was 
5/5 strength and limitation of motion was reported as 
"moderate."  This is also consistent with the August 1998 
VA examination report which specifically found no evidence of 
muscle spasms and some but not "marked" limitation of 
forward bending.  Therefore, a higher rating is not warranted 
at this time under any relevant diagnostic code.  As such, 
the veteran's claim must be denied.  

II.  Entitlement to an Increased Rating for Snapping 
Iliotibial Band Syndrome

The RO has rated the veteran's bilateral hip disability under 
DC 5024 (tenosynovitis).  The Board will also consider DC 
5255 for an impairment of the femur.  

Under DC 5024, tenosynovitis is rated as degenerative 
arthritis (DC 5003) on the basis of limitation of motion of 
the affected part.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a rating 
of 10 percent is warranted for each major joint or groups of 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  

Malunion of the femur with slight, moderate, or marked knee 
or hip disability warrants 10, 20, or 30 percent evaluations, 
respectively, under DC 5255.  A fracture of the surgical neck 
of the femur with a false joint or a fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weightbearing preserved with the aid of a brace 
warrants a 60 percent rating.  An 80 percent rating will be 
assigned for a fracture of the femur with nonunion, with 
loose motion (spiral or oblique fracture).

Based on the medical evidence of record, the Board finds that 
the veteran's bilateral hip disabilities warrant no more than 
10 percent ratings at this time.  The Board places 
significant probative value on the most recent VA examination 
report dated in February 2002.  Of note, with respect to the 
right hip, the examiner noted that he was unable to detect 
any snapping in the hip or knee region.  He concluded that he 
was unable to detect iliotibial band syndrome on the right.  
With respect to the left hip, the examiner remarked that he 
was unable to detect any snapping and the veteran 
demonstrated minimal symptomatology on resistance testing.  
He concluded that the functional impairment was minimal.  
Because there is no evidence of snapping of the hips, no 
iliotibial band syndrome detected on the right hip, and 
"minimal" impairment of the left hip, the Board finds that 
higher ratings are not warranted at this time.

While the veteran has reported discomfort/pain on a daily 
basis, the Board concludes that the veteran's bilateral hip 
disabilities are appropriately compensated by the assignment 
of a 10 percent disability evaluation for each side, 
particularly in light of essentially normal function of both 
hips.  Moreover, an X-ray reportedly showed normal sacroiliac 
joints.  The examiner specifically noted that there was no 
sacroiliac or S-1 arthritis.  Similarly, outpatient treatment 
records focus essentially on the veteran's back complaints 
and are negative for complaints related to iliotibial band 
syndrome of either hip.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the November 1998 
rating decision, the July 1999 statement of the case, and the 
April 2000 and May 2002 supplemental statements of the case 
issued during the pendency of the appeal, the veteran and his 
representative were told that there was no evidence showing 
that he was entitled to higher ratings.  

Further, the RO also notified him in the most recent 
supplemental statement of the case dated in May 2002 of his 
due process rights under the VCAA and that VA would assist 
him in developing his claims, that he needed to submit 
evidence in support of his claims, that VA would obtain 
federal and non-federal records, and notify the veteran if it 
was unable to obtain records.  He was also notified by 
correspondence dated in October 2002 of the change in the law 
regarding intervertebral disc syndrome.  He was told that he 
had 60 days to respond with additional evidence or argument 
but no evidence was forthcoming.  

The Board also remanded the issues in February 2001 and asked 
for additional medical evidence and scheduled VA 
examinations.  Moreover, the veteran was notified by letter 
dated in July 2001 that he needed to provide the names and 
addresses of medical care providers who had treated him for 
his service-connected disabilities and treatment records from 
the time of service separation.  He was informed that he 
should send the information to the RO and that VA would 
assist him in obtaining evidence to support his claim.  
Although the RO obtained additional VA records, he did not 
respond.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records, private treatment records, 
and current VA examination reports.  Further, additional 
medical records were associated with the claims file in 
response to the Board's February 2001 remand but the veteran 
failed to provide any more information regarding medical 
treatment.  Moreover, as noted above, the veteran was 
provided with notice of the new intervertebral disc 
regulations and his disabilities were considered under the 
new regulations.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for an increased rating for low back strain with 
arthritis in the sacroiliac joint, current rated as 20 
percent disabling, is denied.

The claim for an increased rating for snapping iliotibial 
band syndrome of the right hip, current rated as 10 percent 
disabling, is denied.

The claim for an increased rating for snapping iliotibial 
band syndrome of the left hip, current rated as 10 percent 
disabling, is denied.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

